PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dunne et al.
Application No. 16/508,478
Filed: 11 Jul 2019
For DETERMINING QUALITY OF EXPERIENCE FOR COMMUNICATION SESSIONS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(e) filed January 26, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three prior-filed non-provisional applications set forth in a corrected/updated Application Data Sheet (ADS).  A supplement to this renewed petition was received on February 23, 2022.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on January 26, 2022, requesting expedited handling of the aforementioned petition to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three prior-filed non-provisional applications.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The renewed petition to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three prior-filed non-provisional applications has been accorded expedited handling.

The renewed petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. § 1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 23, 2021 along with both the petition fee and the required statement of unintentional delay, and a decision was mailed on December 27, 2021 whish states requirement (2) above has been satisfied.  

With this renewed petition pursuant to 37 C.F.R. § 1.78(e) filed on January 26, 2022, an acceptable corrected/updated ADS has been received, which satisfies requirement (1) above.

Requirement (3) above remains unsatisfied.

Regarding the third requirement, the required statement of unintentional delay was received on February 23, 2022.  However, the Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The decision mailed on December 27, 2021 indicated that Petitioner must reveal the precise date on which the Applicants learned of the error in the priority chain, and further inquired 
filing receipt on July 26, 2019, an updated filing receipt on August 19, 2019, and a filing receipt on October 5, 2021, and each indicates that no domestic benefit has been accorded.

On renewed petition, Petitioner has explained Applicants, through Petitioner, learned of the error in the priority chain on October 5, 2021 (and it is noted the original petition pursuant to 37 C.F.R. § 1.78(e) was filed the following month).

Petitioner has further explained that IBM was unaware of the lack of a benefit claim because it has delegated the responsibility of proofreading the filing receipts to outside counsel.  But this merely serves to shift the inquiry to outside counsel.

Outside counsel must explain why it was unaware of the lack of a benefit claim, in light of the express indication of the same on the filing receipt mailed on July 26, 2019 and the updated filing receipt mailed on August 19, 2019.

Second, it is noted there are two applicants: IBM and National University of Ireland Maynooth.

Petitioner must explain why no employee of National University of Ireland Maynooth was aware of the lack of a benefit claim, in light of the express indication of the same on the filing receipt mailed on July 26, 2019 and the updated filing receipt mailed on August 19, 2019.  A statement from this Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered 4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.